UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 3/31/14 Item 1. Schedule of Investments. Templeton Developing Markets Trust Statement of Investments, March 31, 2014 (unaudited) Industry Shares Value Common Stocks 85.2% Argentina 0.1% a,b Grupo Clarin SA, B, GDR, Reg S Media 314,942 $ 1,826,664 Australia 0.4% BHP Billiton Ltd. Metals & Mining 243,992 8,252,365 Belgium 2.9% Anheuser-Busch InBev NV Beverages 538,060 56,415,907 Brazil 11.5% Ambev SA Beverages 19,800,785 147,946,180 M Dias Branco SA Food Products 647,700 26,095,867 Souza Cruz SA Tobacco 5,619,996 51,033,443 225,075,490 Cambodia 0.4% NagaCorp Ltd. Hotels, Restaurants & Leisure 8,545,300 8,901,756 Chile 0.5% Sociedad Quimica Y Minera de Chile SA Soquimich, ADR Chemicals 287,024 9,110,142 China 10.9% AAC Technologies Holdings Inc. Electronic Equipment, Instruments & Components 4,301,000 22,346,602 b Angang Steel Co. Ltd., H Metals & Mining 24,750,000 15,316,285 b Baidu Inc., ADR Internet Software & Services 341,700 52,068,246 Brilliance China Automotive Holdings Ltd. Automobiles 2,804,100 4,294,840 b China Shipping Development Co. Ltd., H Marine 27,345,600 15,618,099 Lenovo Group Ltd. Technology Hardware, Storage & Peripherals 23,143,100 25,421,322 NetEase Inc., ADR Internet Software & Services 749,000 50,407,700 Tencent Holdings Ltd. Internet Software & Services 387,900 26,980,390 212,453,484 Hong Kong 12.2% Dairy Farm International Holdings Ltd. Food & Staples Retailing 1,743,062 16,977,424 Esprit Holdings Ltd. Specialty Retail 3,342,900 5,568,304 Giordano International Ltd. Specialty Retail 12,306,800 7,933,268 Luk Fook Holdings (International) Ltd. Specialty Retail 10,509,793 33,129,130 b Melco Crown Entertainment Ltd., ADR Hotels, Restaurants & Leisure 1,015,385 39,244,630 MGM China Holdings Ltd. Hotels, Restaurants & Leisure 10,220,300 36,037,776 Sands China Ltd. Hotels, Restaurants & Leisure 5,578,300 41,604,684 SJM Holdings Ltd. Hotels, Restaurants & Leisure 18,222,295 51,214,928 b Summit Ascent Holdings Ltd. Trading Companies & Distributors 4,157,100 6,077,718 237,787,862 India 5.5% Tata Consultancy Services Ltd. IT Services 2,164,085 76,742,713 Tata Motors Ltd. Automobiles 4,545,400 30,170,125 106,912,838 Kenya 1.2% Equity Bank Ltd. Banks 37,843,734 13,906,696 Kenya Commercial Bank Ltd. Banks 16,749,872 8,917,756 22,824,452 Nigeria 1.0% Ecobank Transnational Inc. Banks 7,423,929 585,188 Nigerian Breweries PLC Beverages 13,113,415 12,313,342 Zenith Bank PLC Banks 48,579,702 5,886,665 18,785,195 Peru 0.6% Compania de Minas Buenaventura SA, ADR Metals & Mining 995,074 12,508,080 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Developing Markets Trust Statement of Investments, March 31, 2014 (unaudited) (continued) Philippines 0.8% Ayala Corp. Diversified Financial Services b Bloomberry Resorts Corp. Hotels, Restaurants & Leisure b Melco Crown Philippines Resorts Corp. Hotels, Restaurants & Leisure Qatar 3.7% Industries Qatar QSC Industrial Conglomerates Romania 0.2% Nuclearelectrica SA Independent Power & Renewable Electricity Producers c Societatea Nationala de Gaze Naturale ROMGAZ SA, 144A Oil, Gas & Consumable Fuels Russia 1.3% Alrosa AO Metals & Mining d LUKOIL Holdings, ADR Oil, Gas & Consumable Fuels d LUKOIL Holdings, ADR (London Stock Exchange) Oil, Gas & Consumable Fuels Mining and Metallurgical Co. Norilsk Nickel, ADR Metals & Mining Singapore 0.9% K-REIT Asia Real Estate Investment Trusts (REITs) South Africa 7.9% MTN Group Ltd. Wireless Telecommunication Services Naspers Ltd., N Media Remgro Ltd. Diversified Financial Services South Korea 2.9% Grand Korea Leisure Co. Ltd. Hotels, Restaurants & Leisure Samsung Electronics Co. Ltd. Semiconductors & Semiconductor Equipment Sweden 0.5% Oriflame Cosmetics SA, SDR Personal Products Switzerland 3.0% Compagnie Financiere Richemont SA Textiles, Apparel & Luxury Goods Taiwan 3.1% Novatek Microelectronics Corp. Ltd. Semiconductors & Semiconductor Equipment Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment Thailand 1.7% Quality Houses PCL, fgn. Real Estate Management & Development Thai Beverage PCL Beverages Turkey 0.5% Turkiye Garanti Bankasi AS Banks United Arab Emirates 5.3% Emaar Properties PJSC Real Estate Management & Development United Kingdom 4.4% Unilever PLC Food Products Templeton Developing Markets Trust Statement of Investments, March 31, 2014 (unaudited) (continued) United States 1.2% Avon Products Inc. Personal Products Vietnam 0.1% DHG Pharmaceutical JSC Pharmaceuticals Zimbabwe 0.5% Delta Corp. Ltd. Beverages Total Common Stocks (Cost $1,257,765,533) Direct Equity Investments (Cost $2,706,336) 0.1% Vietnam 0.1% d,e,f Mayfair Hanoi, Ltd., 37.50% equity owned through HEA Holdings Ltd., a wholly owned Real Estate Management & investment Development  Participatory Notes (Cost $69,724,122) 4.3% Saudi Arabia 4.3% c HSBC Bank PLC, Etihad Etisalat Co., 144A, 12/05/14 Wireless Telecommunication Services Preferred Stocks (Cost $17,601,510) 1.1% Chile 1.1% Embotelladora Andina SA, pfd., A Beverages Total Investments before Short Term Investments (Cost $1,347,797,501) Short Term Investments (Cost $144,982,304) 7.5% Money Market Funds 7.5% United States 7.5% b,g Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $1,492,779,805) 98.2% Other Assets, less Liabilities 1.8% Net Assets 100.0% $ a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. b Non-income producing. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At March 31, 2014, the aggregate value of these securities was $88,160,551, representing 4.51% of net assets. d At March 31, 2014, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. e See Note 4 regarding restricted securities. f See Note 5 regarding holdings of 5% voting securities. g The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt SDR - Swedish Depositary Receipt Templeton Developing Markets Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Developing Markets Trust (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company. The Fund is an investment company for accounting purposes and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At March 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. RESTRICTED SECURITIES At March 31, 2014, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Date Cost Value - Mayfair Hanoi, Ltd., 37.50% equity owned through HEA Holdings Ltd., a wholly owned investment (Value is 0.07% of Net Assets) 10/31/96 $ $ 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the three months ended March 31, 2014, were as shown below. Number of Shares Number of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Capital Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Controlled Affiliates a Mayfair Hanoi, Ltd., 37.50% equity owned through HEA Holdings Ltd., a wholly owned investment (Value is 0.07% of Net Assets) - $ 1,387,494 $ 680,000 $ - a Issuer in which the Fund owns 25% or more of the outstanding voting securities. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2014, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Russia $ 7,511,995 $ 17,202,473 $ - $ 24,714,468 Vietnam 2,202,653 - 1,387,494 3,590,147 All Other Equity Investments b 1,660,471,619 - - 1,660,471,619 Participatory Notes - 84,270,943 - 84,270,943 Short Term Investments 144,982,304 - - 144,982,304 Total Investments in Securities $ 1,815,168,571 $ 101,473,416 $ 1,387,494 $ 1,918,029,481 a Includes common and preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief
